


Exhibit 10.59

 

Director Stock Subscription Agreement

 

This Director Stock Subscription Agreement, dated as of December 11, 2013,
between ServiceMaster Global Holdings, Inc., a Delaware corporation, and the
Director whose name appears on the signature page hereof, is being entered into
pursuant to the ServiceMaster Global Holdings, Inc. Stock Incentive Plan.  The
meaning of each capitalized term may be found in Section 10.

 

The Company and the Director hereby agree as follows:

 

Section 1.                           Purchase and Sale of Common Stock.

 

(a)                      In General.  Subject to all of the terms of this
Agreement, at the Closing the Director shall purchase, and the Company shall
sell, the aggregate number of shares of Common Stock set forth on the signature
page hereof (the “Shares”), at the purchase price set forth on the signature
page hereof.

 

(b)                      Condition to Sale.  Notwithstanding anything in this
Agreement to the contrary, the Company shall have no obligation to sell any
Common Stock to any person who is not a member of the Board at the time that
such shares of Common Stock are to be sold or who is a resident of a
jurisdiction in which the sale of Common Stock to him would constitute a
violation of the securities, “blue sky” or other laws of such jurisdiction.

 

Section 2.                           The Closing.

 

(a)                      Time and Place.  The Company shall determine the time
and place of the closing of the purchase and sale of the Shares (the “Closing”).

 

(b)                      Delivery by the Director.  At the Closing, the Director
shall deliver to the Company the aggregate purchase price for the Shares.

 

(c)                       Delivery by the Company.  At the Closing, the Company
shall register the Shares in the name of the Director.  If the Shares are

 

--------------------------------------------------------------------------------


 

certificated, any certificates relating to the Shares shall be held by the
Secretary of the Company or his designee on behalf of the Director.

 

Section 3.                           Director’s Representations and Warranties.

 

(a)                      Access to Information, Etc.  The Director represents,
warrants and covenants as follows:

 

(i)                        the Director has carefully reviewed the materials
furnished to the Director in connection with the offer and sale of the Shares
pursuant to this Agreement;

 

(ii)                     the Director has had an adequate opportunity to
consider whether or not to purchase any of the shares of Common Stock offered to
the Director, and to discuss such purchase with the Director’s legal, tax and
financial advisors;

 

(iii)                  the Director understands the terms and conditions that
apply to the Shares and the risks associated with an investment in the Shares;

 

(iv)                 the Director has a good understanding of the English
language;

 

(v)                    the Director is, and will be at the Closing, a member of
the Board; and

 

(vi)                 the Director is, and will be at the Closing, a resident of
the jurisdiction indicated as his or her address set forth on the signature
page of this Agreement.

 

(b)                      Ability to Bear Risk.  The Director represents and
warrants as follows:

 

2

--------------------------------------------------------------------------------


 

(i)                        the Director understands that the rights of first
refusal and other transfer restrictions that apply to the Shares may effectively
preclude the transfer of any of the Shares prior to a Public Offering;

 

(ii)                     the financial situation of the Director is such that he
or she can afford to bear the economic risk of holding the Shares for an
indefinite period;

 

(iii)                  the Director can afford to suffer the complete loss of
his or her investment in the Shares; and

 

(iv)                 the Director understands that the Company’s Financing
Agreements may restrict the ability of the Company to repurchase the Shares
pursuant to Section 5 and that the Company and its Subsidiaries may enter into
or amend, refinance or enter into new Financing Agreements without regard to the
impact on the Company’s ability to repurchase the Shares.

 

(c)                       Voluntary Purchase.  The Director represents and
warrants that the Director is purchasing the Shares voluntarily.

 

(d)                      No Right to Awards.  The Director acknowledges and
agrees that the sale of the Shares (i) is being made on an exceptional basis and
are not intended to be renewed or repeated, (ii) is entirely voluntary on the
part of the Company and its Subsidiaries and (iii) should not be construed as
creating any obligation on the part of the Company or any of its Subsidiaries to
offer any securities in the future.

 

(e)                       Investment Intention.  The Director represents and
warrants that the Director is acquiring the Shares solely for his or her own
account for investment and not on behalf of any other person or with a view to,
or for sale in connection with, any distribution of the Shares.

 

(f)                        Securities Law Matters.  The Director acknowledges
and represents and warrants that the Director understands that:

 

3

--------------------------------------------------------------------------------


 

(i)                        the Shares have not been registered under the
Securities Act or any state or non-United States securities or “blue sky” laws;

 

(ii)                     it is not anticipated that there will be any public
market for the Shares;

 

(iii)                  the Shares must be held indefinitely and the Director
must continue to bear the economic risk of the investment in the Shares unless
the Shares are subsequently registered under applicable securities and other
laws or an exemption from registration is available;

 

(iv)                 the Company is under no obligation to register the Shares
or to make an exemption from registration available; and

 

(v)                    a restrictive legend shall be placed on any certificates
representing the Shares that makes clear that the Shares are subject to the
restrictions on transferability set forth in this Agreement and a notation shall
be made in the appropriate records of the Company or any transfer agent
indicating that the Shares are subject to such restrictions.

 

(g)                       Voting Proxy.  By entering into this Agreement and
purchasing the Shares, the Director hereby irrevocably grants to and appoints
the CD&R Investors collectively (to act by unanimous consent) as such Director’s
proxy and attorney-in-fact (with full power of substitution), for and in the
name, place and stead of such Director, to vote or act by unanimous written
consent with respect to such Director’s Shares.  The Director hereby affirms
that the irrevocable proxy set forth in this Section 3(g) will be valid until
the consummation of a Public Offering and is given to secure the performance of
the obligations of such Director under this Agreement.  The Director hereby
further affirms that the proxy hereby granted shall be irrevocable and shall be
deemed coupled with an interest and shall extend for the term of this Agreement,
or, if earlier, until the last date permitted by law.  For the avoidance of
doubt, except as expressly contemplated by this Section 3(g), the Director has
not granted a proxy to any Person to exercise the rights of such Director under
this Agreement or any other agreement relating to the Shares to which such
Director is a party.

 

4

--------------------------------------------------------------------------------


 

Section 4.                       Restriction on Transfer of Shares.

 

(a)                      In General.  Prior to the first to occur of a Public
Offering and the third anniversary of the Closing, the Director shall not
Transfer any of the Shares other than (i) upon the Director’s death by will or
by the laws of descent and distribution, (ii) repurchases by the Company (or an
assignee thereof) or the CD&R Investors pursuant to Section 5 hereof,
(iii) pursuant to Section 6 or Section 7 hereof, or (iv) with the Company’s
consent.  Shares may only be Transferred in a manner that complies with all
applicable securities laws and, if the Company so requests, prior to any
attempted Transfer, the Director shall provide to the Company at the Director’s
expense such information relating to the compliance of such proposed Transfer
with the terms of this Agreement and applicable securities laws as the Company
shall reasonably request, which may include an opinion in form and substance
reasonably satisfactory to the Company of counsel regarding such securities law
or other matters as the Company shall request (such counsel to be reasonably
satisfactory to the Company).

 

(b)                      No Transfer That Would Result In Registration
Requirements.  Prior to a Public Offering, the Shares may not be Transferred if
such Transfer would result in the Company becoming subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act (or other similar
provision of non-U.S. law) or would increase the risk that the Company would be
subject to such reporting requirements as determined by the Company in its sole
and absolute discretion.  Any purported Transfer in violation of Section 4(a) or
this Section 4(b) shall be void ab initio.

 

Section 5.                           Options Effective on Termination of
Employment Prior to a Public Offering.

 

(a)                      Rights of the Company and the Initial Investors.  If
the Director’s employment with the Company terminates for any reason prior to a
Public Offering, the Company may elect to purchase all or a portion of the
Shares by written notice to the Director delivered on or before the 60th day
after the Director’s termination of employment (the “First Option Period”).  The
CD&R Investors may elect to purchase all or any portion of the Shares that the
Company has not elected to purchase by written notice to the Director delivered
at any time on or before the 80th day after the Director’s termination of
employment (the “Second Option Period”).

 

5

--------------------------------------------------------------------------------


 

(b)                      Limited Right of the Director to Require the Company to
Repurchase Shares.  If the Director’s employment with the Company is terminated
prior to a Public Offering by the Director upon Retirement or by reason of the
Disability or death of the Director or is terminated by the Company without
Cause, the Director may require the Company to purchase all (but not less than
all) of an Director’s Shares (excluding any Shares acquired on exercise of an
Option) by written notice delivered to the Company within 30 days following the
expiration of the Second Option Period.

 

(c)                       Purchase Price.  The purchase price per Share pursuant
to this Section 5 shall equal the Fair Market Value as of the later of (i) the
effective date of the Director’s termination of employment and (ii) six months
and one day from the date of the Director’s acquisition of the Shares pursuant
to this Agreement (such date, the “Determination Date”), provided that if the
Director’s employment is terminated by the Company for Cause, the purchase price
per Share shall equal the lesser of (i) the Fair Market Value of such Share as
of the Determination Date and (ii) the price at which the Director purchased
such Share from the Company pursuant to this Agreement.

 

(d)                      Closing of Purchase; Payment of Purchase Price. 
Subject to Section 5(f), the closing of a purchase pursuant to this Section 5
shall take place at the principal office of the Company no later than the 90th
day following the Determination Date (or, in the case of a purchase pursuant to
Section 5(b), no later than 10 business days following the Company’s receipt of
written notice from the Director pursuant to Section 5(b)).  At the closing,
(i) the Company or the CD&R Investors, as the case may be, shall, subject to
Section 5(e), pay the Purchase Price to the Director and (ii) if the Director
actually holds any certificates or other instruments representing the Shares so
purchased, the Director shall deliver to the Company such certificates or other
instruments, appropriately endorsed by the Director or directing that the shares
be so transferred to the purchaser thereof, as the Company may reasonably
require.

 

(e)                       Application of the Purchase Price to Certain Loans or
Other Obligations.  The Company shall be entitled to apply any amounts otherwise
payable pursuant to this Section 5 to discharge any indebtedness of the Director
to the Company or any of its Subsidiaries or indebtedness that is guaranteed by
the Company or any of its Subsidiaries or to offset

 

6

--------------------------------------------------------------------------------


 

any such amounts against any other obligations of the Director to the Company or
any of its Subsidiaries.

 

(f)                        Certain Restrictions on Repurchases; Delay of
Repurchase.  Notwithstanding any other provision of this Agreement, the Company
shall not be permitted or obligated to make any payment with respect to a
repurchase of any Shares from the Director if (i) such repurchase (or the
payment of a dividend by a Subsidiary to the Company to fund such repurchase)
would result in a violation of the terms or provisions of, or result in a
default or an event of default under, any guaranty, financing or security
agreement or document entered into by the Company or any Subsidiary from time to
time (the “Financing Agreements”), (ii) such repurchase would violate any of the
terms or provisions of the Certificate of Incorporation and By-laws of the
Company or (iii) the Company has no funds legally available to make such payment
under the General Corporation Law of the State of Delaware.  If payment with
respect to a repurchase by the Company otherwise permitted or required under
this Section 5 is prevented by the terms of the preceding sentence: (i) the
payment of the applicable Purchase Price shall be postponed and will take place
at the first opportunity thereafter when the Company has funds legally available
to make such payment and when such payment will not result in any default, event
of default or violation under any of the Financing Agreements or in a violation
of any term or provision of the Certificate of Incorporation or By-laws,
(ii) such repurchase obligation shall rank against other similar repurchase
obligations with respect to Common Stock according to priority in time of the
effective date of the termination of employment giving rise to such repurchase
(provided that any repurchase commitment arising from Disability or death shall
have priority over any other repurchase obligation) and (iii) the Purchase
Price, except in the case of a termination for Cause, shall be increased by an
amount equal to interest on such Purchase Price for the period during which
payment is delayed at an annual rate equal to the weighted average cost of the
Company’s senior secured bank indebtedness outstanding during the delay period.

 

(g)                       Right to Retain Shares.  If the options of the Company
and the CD&R Investors to purchase the Shares pursuant to this Section 5 are not
exercised with respect to all of the Shares, the Director shall be entitled to
retain the remaining Shares, although those Shares shall remain subject to all
of the other provisions of this Agreement.

 

7

--------------------------------------------------------------------------------


 

(h)                      Notice of Termination; Etc.  Prior to a Public
Offering, the Company shall give prompt written notice to the CD&R Investors of
any termination of the Director’s employment with the Company and of the Company
decision whether or not to purchase Shares pursuant to Section 5(a).

 

(i)                          Public Offering.  The provisions of this Section 5
shall terminate upon a Public Offering, provided that such termination shall not
affect the Company’s repurchase right following a termination for Cause that was
effective (or deemed to be effective) prior to such Public Offering or any
payment obligation postponed pursuant to Section 5(f).

 

(j)                         Allocation of Purchase Rights.  The Director
acknowledges and agrees that the CD&R Investors may allocate and assign their
purchase rights under this Section 5, as among themselves and the other
Investors, in such manner as they, in their sole discretion, may agree from time
to time.

 

(k)                      Employment References.  For purpose of this Agreement,
references herein to “employ,” “employment” and corollary terms shall be
construed to refer to the Director’s provision of services to the Company as an
executive or non-executive member of the Board.

 

Section 6.                           “Tag-Along” Rights.

 

(a)                      Sale Notice.  At least 30 days before any of the
Investors (whether acting alone or jointly with one or more of the other
Investors) consummates a sale of more than 50.01% of the Common Stock
collectively owned by the Investors as of the Effective Date to a Third-Party
Buyer, the Company will deliver a written notice (the “Sale Notice”) to the
Director.  The Sale Notice will disclose the material terms and conditions of
the proposed sale or transfer, including the number of shares of Common Stock
that the prospective transferee is willing to purchase, the proposed purchase
price per share and the intended consummation date of such sale.

 

(b)                      Right to Participate.  The Director may elect to
participate in the sale or other transfer described in the Sale Notice by giving
written notice to the applicable Investors and the Company within 15 days after
the Company has given the related Sale Notice to the Director.  If the Director

 

8

--------------------------------------------------------------------------------


 

elects to participate, the Director will be entitled to sell in the contemplated
transaction, at the same price and on the same terms and conditions as set forth
in the Sale Notice, an amount of Shares equal to the product of (i) the quotient
determined by dividing (A) the percentage of the Company’s then outstanding
Common Stock represented by the Shares then held by the Director by (B) the
aggregate percentage of the Company’s then outstanding Common Stock represented
by the Common Stock then held by the Investor(s) participating in the sale or
other transfer described in the Sale Notice and all holders of Common Stock
electing to participate in such sale and (ii) the number of Common Stock the
prospective transferee has agreed to purchase in the contemplated transaction.

 

(c)                       Certain Matters Relating to the Investors.  The
Company will use its commercially reasonable best efforts to cause the Investors
to conduct any sale that is within the scope of this Section 6 in a manner
consistent with this Section 6.  If the Company is not able to do so or fails to
give the Sale Notice to the Director as prescribed in Section 6(a), the
Director’s sole remedy shall be against the Company.

 

(d)                      Expiration Upon a Public Offering.  The provisions of
this Section 6 shall terminate upon the consummation of a Public Offering.

 

Section 7.                           “Drag-Along” Rights.

 

(a)                      Drag-Along Notice.  If any of the Investors (whether
acting alone or jointly with one or more of the other Investors) intends to sell
or otherwise Transfer, or enter into an agreement to sell or otherwise Transfer,
for cash or other consideration, more than 50.01% of the Common Stock
collectively owned by the Investors as of the Effective Date to a Third-Party
Buyer and the applicable Investor(s) elects to exercise its rights under this
Section 7, the Company shall deliver written notice (a “Drag-Along Notice”) to
the Director, which notice shall state (i) that the Investor(s) wishes to
exercise its rights under this Section 7 with respect to such sale, (ii) the
name and address of the Third-Party Buyer, (iii) the per share amount and form
of consideration the applicable Investor(s) proposes to receive for its Common
Stock, (iv) the material terms and conditions of payment of such consideration
and all other material terms and conditions of such sale, and (v) the
anticipated time and place of the closing of the purchase and sale (a
“Drag-Along Closing”).

 

9

--------------------------------------------------------------------------------


 

(b)                      Conditions to Drag-Along.  Upon delivery of a
Drag-Along Notice, the Director shall have the obligation to sell and transfer
to the Third-Party Buyer at the Drag-Along Closing the percentage of the
Director’s Shares equal to the percentage of the Common Stock owned by the
Investor(s) that are to be sold to the Third-Party Buyer (the “Applicable
Percentage”) on the same terms as the applicable Investor(s), but only if such
Investor(s) sells and transfers the Applicable Percentage of the Investor’s
(Investors’) Common Stock to the Third-Party Buyer at the Drag-Along Closing.

 

(c)                       Power of Attorney, Custodian, Etc.  By entering into
this Agreement and purchasing the Shares, the Director hereby appoints the
applicable Investor(s) and any Affiliates of such Investor(s) so designated by
the Investor(s) the Director’s true and lawful attorney-in-fact and custodian,
with full power of substitution (the “Custodian”), and authorizes the Custodian
to take such actions as the Custodian may deem necessary or appropriate to
effect the sale and transfer of the Applicable Percentage of the Director’s
Shares to the Third-Party Buyer, upon receipt of the purchase price therefor at
the Drag-Along Closing, free and clear of all security interests, liens, claims,
encumbrances, charges, options, restrictions on transfer, proxies and voting and
other agreements of whatever nature, and to take such other action as may be
necessary or appropriate in connection with such sale or transfer, including
consenting to any amendments, waivers, modifications or supplements to the terms
of the sale (provided that the applicable Investor also so consents, and, to the
extent applicable, sells and transfers the Applicable Percentage of its Common
Stock on the same terms as so amended, waived, modified or supplemented) and
instructs the Secretary of the Company (or other person holding any certificates
for the Shares) to deliver to the Custodian certificates representing the
Applicable Percentage of the Director’s Shares, together with all necessary
duly-executed stock powers.  If so requested by the applicable Investor(s) or
the Company, the Director will confirm the preceding sentence in writing in form
and substance reasonably satisfactory to such Investor promptly upon receipt of
a Drag-Along Notice (and in any event no later than 10 days after receipt of the
Drag-Along Notice).  Promptly after the Drag-Along Closing, the Custodian shall
give notice thereof to the Director and shall remit to the Director the net
proceeds of such sale (reduced by any amount required to be held in escrow
pursuant to the terms of the purchase and sale agreement and any other
expenses).

 

10

--------------------------------------------------------------------------------


 

(d)                      The Investors are Third-Party Beneficiaries; Remedies. 
The Director acknowledges and agrees that any of the Investors that takes action
pursuant to this Section 7 is an intended third-party beneficiary of this
Section 7, as if such Investor were a party to this Agreement directly. 
Following a breach or a threatened breach by the Director of the provisions of
this Section 7, the applicable Investor may obtain an injunction granting it
specific performance of the Director’s obligations under this Section 7. 
Whether or not the applicable Investor obtains such an injunction, and whether
or not the transaction with respect to which the Drag-Along Notice relates is
consummated, following such a breach or threatened breach by the Director the
Company shall have the option to purchase any or all of the Director’s Shares at
a purchase price per Share equal to the lesser of the price at which the
Director purchased such Shares from the Company or the per share consideration
payable pursuant to the Drag-Along Offer.  The preceding sentence shall not
limit the Company’s or the Investors’ rights to recover damages (or the amount
thereof) from the Director.

 

(e)                       Expiration on a Public Market.  The provisions of this
Section 7 shall terminate and cease to have further effect upon the
establishment of the Public Market, provided that such termination shall not
affect any right to receive or seek damages or purchase Shares pursuant to
Section 7(d).

 

Section 8.                           Rights of First Refusal.

 

(a)                      Notice.  At any time prior to a Public Offering, in
addition to the Transfer restrictions set forth in Section 4 and except as
otherwise expressly provided in this Agreement, the Director may not Transfer
any Shares other than pursuant to a Qualified Offer and if the Director desires
to accept a Qualified Offer, the Director shall first give at least 60 days’
prior written notice to the Company and the CD&R Investors:

 

(i)                        designating the number of Shares proposed to be
Transferred (the “Offered Shares”);

 

(ii)                     naming the prospective acquiror of such Shares; and

 

11

--------------------------------------------------------------------------------

 

(iii)                  specifying the price at (the “Offer Price”) and terms
upon which (the “Offer Terms”) the Director desires to Transfer such Shares.

 

(b)                      Right of the Company. During the 30-day period
following the Company’s receipt of the Director’s notice pursuant to
Section 8(a) (the “First Refusal Period”), the Company shall have the right to
purchase from the Director all or any portion of the Offered Shares, at the
Offer Price and on the Offer Terms, and any such purchase shall be settled at
the time and in the manner specified in Section 8(d) hereof.  The Company shall
use its reasonable efforts to act as promptly as practicable following receipt
of the notice from the Director to determine whether it shall elect to exercise
such right.

 

(c)                       Right of the CD&R Investors.  If the Company
determines within the First Refusal Period that it does not wish to exercise its
right to purchase all of the Offered Shares, the CD&R Investors shall have the
right to purchase all or any portion remaining of the Offered Shares specified
in such notice, at the Offer Price and on the Offer Terms, and any such purchase
shall be settled at the time and in the manner specified in
Section 8(d) hereof.  The CD&R Investors must determine whether to exercise such
right during the period beginning on the earlier of (x) the end of the First
Refusal Period and (y) the date of receipt by the CD&R Investors of written
notice that the Company has elected not to exercise its rights under
Section 8(b) and ending 60 days after the CD&R Investors’ receipt of the
Director’s notice pursuant to Section 8(a) (the “Second Refusal Period”).

 

(d)                      Manner of Exercise.  The rights provided hereunder
shall be exercised by written notice to the Director given at any time during
the applicable period.  If such right is exercised, the Director may not sell
pursuant to the Qualified Offer any of the Shares that the Company or the CD&R
Investors have elected to purchase and the Company or the CD&R Investors, as the
case may be, shall deliver to the Director cash, check or other
readily-available funds for the Offer Price, against delivery of certificates or
other instruments representing the Shares so purchased, appropriately endorsed
by the Director, and free and clear of all security interests, liens, claims,
encumbrances, charges, etc.  Notwithstanding the foregoing, neither the Company
nor the CD&R Investors, as the case may be, shall deliver any cash, check or
other readily-available funds for the Offer Price to the Director prior to the
date which is six months and one

 

12

--------------------------------------------------------------------------------


 

day from the date of the Director’s acquisition of the Shares pursuant to this
Agreement.

 

(e)                       Additional Requirements for Sale.  Subject to
Section 4, if neither the Company nor the CD&R Investors shall have exercised
its rights under this Section 8, then the Director may Transfer the Offered
Shares to (but only to) the intended purchaser named in his notice to the
Company and the CD&R Investors at the Offer Price and on the Offer Terms;
provided that:

 

(i)                        such Transfer must be consummated within 30 days
following the expiration of the Second Refusal Period; and

 

(ii)                     the intended purchaser must first agree in writing in
form and substance satisfactory to the Company to make and be bound by the
representations and warranties set forth in Section 3(b), Section 3(e) and
Section 3(f) and to agree to and be bound by the covenants and other
restrictions set forth in this Agreement (including, but not limited to,
Section 3(g), Section 4, Section 6, Section 7, Section 8, Section 9 and
Section 11) and such other covenants or restrictions as the Company shall
reasonably request (it being understood that the Director and any intended
purchaser therefrom shall not have any of the benefits provided for in
Section 5).

 

Any purported Transfer in violation of this Section 8 shall be void ab initio.

 

(f)                        Allocation by CD&R Investors.  The Director
acknowledges and agrees that the CD&R Investors may allocate and assign their
rights to purchase any or all of the Offered Shares within the Second Refusal
Period, as among themselves and the other Investors, in such manner as they, in
their sole discretion, may agree from time to time.

 

Section 9.                           Holdback Agreements.  If the Company files
a registration statement under the Securities Act with respect to an
underwritten public offering of any shares of its capital stock, the Director
shall not effect any public sale (including a sale under Rule 144 under the
Securities Act or other similar provision of applicable law) or distribution of
any Common Stock, other than as part of such underwritten public offering,
during the 20 days prior to and the 180

 

13

--------------------------------------------------------------------------------


 

days after the effective date of such registration statement (or such other
period as may be generally applicable to or agreed by the Company’s senior-most
executives).  If the Company files a prospectus in connection with a takedown
from a shelf registration statement, the Director shall not effect any public
sale (including a sale under Rule 144 under the Securities Act or other similar
provision of applicable law) or distribution of any Common Stock, other than as
part of such offering, for 20 days prior to and 90 days after the date the
prospectus supplement is filed with the Securities and Exchange Commission (or
such other period as may be generally applicable to or agreed by the Company’s
senior-most executives).

 

Section 10.                    Certain Definitions.

 

(a)                      Capitalized terms not otherwise defined in this
Agreement have the meanings given to them in the ServiceMaster Global
Holdings, Inc. Stock Incentive Plan.

 

(b)                      As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Agreement” means this Director Stock Subscription Agreement, as amended from
time to time in accordance with the terms hereof.

 

“Applicable Percentage” has the meaning given in Section 7(b).

 

“Closing” has the meaning given in Section 2(a).

 

“Custodian” has the meaning given in Section 7(c).

 

“Determination Date” has the meaning given in Section 5(c).

 

“Drag-Along Closing” has the meaning given in Section 7(a).

 

“Drag-Along Notice” has the meaning given in Section 7(a).

 

14

--------------------------------------------------------------------------------


 

“Director” means the purchaser of the Shares whose name is set forth on the
signature page of this Agreement; provided that following such person’s death,
the “Director” shall be deemed to include such person’s beneficiary or estate
and following such person’s Disability, the “Director” shall be deemed to
include any legal representative of such person.

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, or any successor statute, and the rules and regulations thereunder that
are in effect at the time, and any reference to a particular section thereof
shall include a reference to the corresponding section, if any, of any such
successor statute, and the rules and regulations thereunder.

 

“Financing Agreements” has the meaning given in Section 5(f).

 

“First Option Period” has the meaning given in Section 5(a).

 

“First Refusal Period” has the meaning given in Section 8(b).

 

“Offer Price” has the meaning given in Section 8(a).

 

“Offer Terms” has the meaning given in Section 8(a).

 

“Offered Shares” has the meaning given in Section 8(a).

 

“Person” means any natural person, firm, partnership, limited liability company,
association, corporation, company, trust, business trust, governmental authority
or other entity.

 

“Public Market” shall be deemed to have been established at such time as 30% of
the Common Stock (on a fully diluted basis) has been sold to the public pursuant
to an effective registration statement under the Securities Act, pursuant to
Rule 144 or pursuant to a public offering outside the United States.

 

15

--------------------------------------------------------------------------------


 

“Purchase Price” means the purchase price per Share determined in accordance
with Section 5(c).

 

“Qualified Offer” means an offer to purchase Shares from a single purchaser and
which must be in writing and for cash or other immediately-available funds, be
irrevocable by its terms for at least 60 days and be a bona fide offer as
determined in good faith by the Board or the Compensation Committee thereof.

 

“Retirement” means the Director’s retirement from active service on or after the
Director reaches normal retirement age.

 

“Rule 144” means Rule 144 under the Securities Act (or any successor provision
thereto).

 

“Sale Notice” has the meaning given in Section 6(a).

 

“Second Option Period” has the meaning given in Section 5(a).

 

“Second Refusal Period” has the meaning given in Section 8(c).

 

“Securities Act” means the United States Securities Act of 1933, as amended, or
any successor statute, and the rules and regulations thereunder that are in
effect at the time and any reference to a particular section thereof shall
include a reference to the corresponding section, if any, of any such successor
statute, and the rules and regulations thereunder.

 

“Shares” has the meaning given in Section 1(a), and for purposes of
Section 3(g), Section 4, Section 5, Section 6, Section 7, Section 8, and
Section 9 it also includes Common Stock delivered as dividends in respect of the
Shares.

 

“Stock Incentive Plan” means the ServiceMaster Global Holdings, Inc. Stock
Incentive Plan adopted by the Board, as amended from time to time.

 

16

--------------------------------------------------------------------------------


 

“Third-Party Buyer” means any Person other than (i) the Company or any of its
Subsidiaries, (ii) any employee benefit plan of the Company or any of its
Subsidiaries, (iii) the Investors or (iv) any Affiliates of any of the
foregoing.

 

“Transfer” means any sale, assignment, transfer, pledge, encumbrance, or other
direct or indirect disposition (including a hedge or other derivative
transaction).

 

Section 11.                    Miscellaneous.

 

(a)                      Authorization to Share Personal Data.  The Director
authorizes any Affiliate of the Company that employs the Director or that
otherwise has or lawfully obtains personal data relating to the Director to
divulge or transfer such personal data to the Company or to a third party, in
each case in any jurisdiction, if and to the extent appropriate in connection
with this Agreement or the administration of the Plan.

 

(b)                      Unforeseen Personal Hardship.  If the Director, prior
to a Public Offering and still in the employment of the Company, experiences
financial hardship arising from (i) extraordinary medical expenses or other
expenses directly related to illness or disability of the Director, a member of
the Director’s immediate family or one of the Director’s parents or
(ii) payments necessary or required to prevent the eviction of the Director from
the Director’s principal residence or foreclosure on the mortgage on that
residence, the Board will carefully consider any request by the Director that
the Company repurchase the Director’s Shares at the Purchase Price, but the
Company shall have no obligation to do so.

 

(c)                       Notices.  All notices and other communications
required or permitted to be given under this Agreement shall be in writing and
shall be deemed to have been given if delivered personally or sent by certified
or express mail, return receipt requested, postage prepaid, or by any recognized
international equivalent of such delivery, to the Company, any of the Investors
or the Director, as the case may be, at the following addresses or to such other
address as the Company, the Investors or the Director, as the case may be, shall
specify by notice to the others:

 

17

--------------------------------------------------------------------------------


 

(i)                        if to the Company, to it at:

 

ServiceMaster Global Holdings, Inc.
c/o The ServiceMaster Company

860 Ridge Lake Boulevard
Memphis, Tennessee  38120

 

Attention: General Counsel

Fax: (901) 597-8025

 

with copies (which shall not constitute notice) to the Persons listed in clause
(iv) below);

 

(ii)                     if to the Director, to the Director at his or her most
recent address as shown on the books and records of the Company or Subsidiary
employing the Director;

 

(iii)                  if to any Investor, to the Persons listed in clause
(iv) below;

 

(iv)                 copies of any notice or other communication given under
this Agreement shall also be given to:

 

Clayton, Dubilier & Rice, LLC
375 Park Avenue, 18th Floor
New York, New York 10152
Attention:  David Wasserman
Fax: (212) 893-7061

 

and

 

Debevoise & Plimpton LLP
919 Third Avenue
New York, New York 10022

Attention:  John M. Allen
Fax:  (212) 909-6836

 

All such notices and communications shall be deemed to have been received on the
date of delivery if delivered personally or on the third business day after the
mailing thereof.

 

18

--------------------------------------------------------------------------------


 

(d)                      Binding Effect; Benefits.  This Agreement shall be
binding upon and inure to the benefit of the parties to this Agreement and their
respective successors and assigns.  Except as otherwise provided herein with
respect to the Investors, nothing in this Agreement, express or implied, is
intended or shall be construed to give any person other than the parties to this
Agreement or their respective successors or assigns any legal or equitable
right, remedy or claim under or in respect of any agreement or any provision
contained herein.

 

(e)                       Waiver; Amendment.

 

(i)                        Waiver.  Any party hereto may by written notice to
the other parties (A) extend the time for the performance of any of the
obligations or other actions of the other parties under this Agreement,
(B) waive compliance with any of the conditions or covenants of the other
parties contained in this Agreement, and (C) waive or modify performance of any
of the obligations of the other parties under this Agreement; provided that any
waiver of the provisions of Section 4 through and including Section 9 or this
Section 11(e) must be consented to in writing by the CD&R Investors.  Except as
provided in the preceding sentence, no action taken pursuant to this Agreement,
including, but not limited to, any investigation by or on behalf of any party,
shall be deemed to constitute a waiver by the party taking such action of
compliance with any representations, warranties, covenants or agreements
contained herein.  The waiver by any party hereto of a breach of any provision
of this Agreement shall not operate or be construed as a waiver of any preceding
or succeeding breach and no failure by a party to exercise any right or
privilege hereunder shall be deemed a waiver of such party’s rights or
privileges hereunder or shall be deemed a waiver of such party’s rights to
exercise the same at any subsequent time or times hereunder.

 

(ii)                     Amendment.  This Agreement may be amended, modified or
supplemented only by a written instrument executed by the Director and the
Company; provided that the provisions of Section 4 through Section 9 and this
Section 11 may be amended by the Company with the vote of a majority (by number
of shares of Common Stock) of the employees and directors who hold Common Stock
purchased pursuant to a stock subscription agreement having

 

19

--------------------------------------------------------------------------------


 

comparable provisions; provided, further, that any amendment adversely affecting
the rights of the CD&R Investors hereunder must be consented to by the CD&R
Investors.

 

(f)                        Assignability.  Neither this Agreement nor any right,
remedy, obligation or liability arising hereunder or by reason hereof shall be
assignable by the Company or the Director without the prior written consent of
the other parties, provided that the CD&R Investors may assign from time to time
all or any portion of their respective rights under this Agreement, to one or
more persons or other entities designated by each of them.

 

(g)                       Applicable Law.  This Agreement shall be governed by
and construed in accordance with the law of the State of Delaware regardless of
the application of rules of conflict of law that would apply the laws of any
other jurisdiction.

 

(h)                      Waiver of Jury Trial.  Each party hereby waives, to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in respect of any suit, action or proceeding arising out of this Agreement
or any transaction contemplated hereby.  Each party (i) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (ii) acknowledges that it and the other
parties have been induced to enter into the Agreement by, among other things,
the mutual waivers and certifications in this Section 11(h).

 

(i)                          Section and Other Headings, etc.  The section and
other headings contained in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement.

 

(j)                         Counterparts.  This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original and all
of which together shall constitute one and the same instrument.

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Director have executed this Agreement as
of the date first above written.

 

 

 

SERVICEMASTER GLOBAL HOLDINGS, INC.

 

 

 

 

 

By:

/s/ James T. Lucke

 

Name:

James T. Lucke

 

Title:

Vice President, General Counsel & Secretary

 

 

 

 

 

 

 

THE DIRECTOR:

 

 

 

 

 

/s/ John Krenicki, Jr.

 

John Krenicki, Jr.

 

 

 

 

 

Address of the Director:

 

 

 

XXXXX

 

XXXXX, MA 01254

 

Total Number of Shares

 

of Common Stock

 

to be Purchased:

95,238

 

 

Per Share Price:

$10.50

 

 

Total Purchase

 

Price:

$999,999.00

 

21

--------------------------------------------------------------------------------
